          Case 1:19-cv-02281-JGK Doc;ument 26 .Filed 11/13/19 Page 1 of 2
    Brian Grossman I Attorney                    sh1pkev1ch
                                                          Shipkevich PLLC
                                                                                        One Liberty Plaza
                                                                                        165 Broadway. Suite 2300
                                                                                        New York. NY 10006

                                                                                        p. 212-252-3003 f 888-568-5811
                                                                                        ww\v_shipkevich corn




                                                                             November 13. 2019
Via ECF
Honorable John G. Koeltl
Daniel Patrick Moynihan                                  t~~tr­
United States Courthouse
500 Pearl St.                                 ~I                       ~o~
New York. New York 10007
                                             ~ lfi-;ff'°f 11/15'/17 ~ 6/:~I
                   Re:      Mt1rli11, eta/. v. Wt1gner, e/t1/.; 1:19-cv-02281-JGK                               I<.   g   ,J>.   :::i----..

Judge Kocltl:

        1 represent the Plaintiffs Justin Martin and MB Energy LLC ("Plaintiff>") in the abovc-
referenced matter. I write pursuant to Your Honor's Individual Rules of Practice and Local Rule
37.2 to request a pre-motion conference before moving to compel the depositions of Defendants
Joseph Wagner ("Wagner") and Joseph I\. Wagner. CPI\, PLLC ("'JA                          w:·
                                                                          together with Wagner
··Defendants"). Plaintiffs attempted to have a good faith meet and confer with Defendants.
including by emailing Defendants last week and emailing and calling Defendants this week but
Defendants did not respond to any of Plaintiffs· attempts to communicate.

             Previous Issues with Discovery and Defendants' Initial Deposition Date

        On .July 17, 2019, Plaintiffs served Defendants with requests for production and
interrogatories. Afler not hearing back from Dd'endants. Plaintiffs emailed Defendants to remind
them of the August 16. 2019. due date for Plaintiffs" discovery requests and asked the Defendants
to identify the custodians and search terms they would be using for the same. Plaintiffs again
followed up on August 6, 2019, and August 13, 2019. and on August 13, requested the entry ofa
confidentiality order in this case. Later. on August 13, 2019. Defendants finally responded
agreeing to the entry of a confidentiality order. attaching notices of depositions and discovery
requests. informing Plaintiffs that only Wagner was a custodian of documents.' and identifying
general searches Defendants would be doing. The next day, Plaintiffs responded and asked
Defendants to specify the searches they would be running.

       On August 16. 20 19-the day that responses to l'lainti ffs' requests were due-Defendants
called Plaintiffs to request a 30-day extension for interrogatories and a two-\\ eek extension for
responses to docu1ncnt requests. Plaintiffs counsel agreed to the extension so long as l)efendants
began a rolling production of documents the following week. Two weeks later. on August 30,

1
 It has L.1h:r bci:n Jctcnnined unilateral!) by Plaintiffs thut there arc in f<Jct other custodians of documents h<.1scd on
Dcrcndants· production to Jute, despite L)cfcndants !ll'\'tT idcntlf)·ing anyone else.
          Case 1:19-cv-02281-JGK Document 26 Filed 11/13/19 Page 2 of 2




2019, Plaintiffs emailed Defendants to follow up as there had been no production made to date and
Plaintiffs requested a call with Defendants for the following week, On September 3, 2019, after
not receiving any response to Plaintiffs' initial request for a call the following week, Plaintiffs
again followed up with Defendants regarding the production of documents, After still not hearing
from Defendants, on September 9, 2019, Plaimit1S sent Defendants a letter outlining all of the
above and reminding Defendants that a deposition of their client was currentlv scheduled for
September 12, 20 J 9, and that Plaintiffs were considering going forward with the deposition despite
Defendants rctiising to produce any documents, as Defendants had not objected to or informed
Plaintiffs of any conflicts preventing Wagner from sitting for a deposition three days later, (Letter
from Brian L Grossman to Peter Seiden, Esq,, dated September 9, 2019, attached hereto as Exhibit
A,)


       Later that same day, Defendants responded via letter that "the deposition of Joseph A,
Wagner, CPA will not proceed September 12, 2019 as ML Wagner and our firm are both
unavailable, and counsel can agree upon firm scheduled deposition dates for all parties following
the completion of paper discovery,"

                         Wagner's Currently Unscheduled Deposition

        Despite Plaintiffs not being required tJ await "the completion of paper discovery,"
Defendants have rell1sed to even discuss deposition dates for Wagner and have wholly ignored
emails and calls regarding Wagner's availability, Indeed, Plaintiffs initially attempted to depose
Wagner on September 12, 20 I 9, nearly a montr after the discovery requests Plaintiffs issued to
Wagner were initially due, Following Defondants' notice-three days before the scheduled
deposition-that Wagner would not be sitting for his scheduled deposition, on October 10, 2019,
Plaintiffs emailed Defendants asking to reschedule Wagner's deposition.

        Since October I 0, 2019, Plaintiffs have oil owed up with Defendants on eight occasions
via email (Email Chain, attached hereto as Exhibit 13) and twice via phone on Tuesday November
12, 2019, and Wednesday November I 3, 20 I 9, leaving voiccmails both times as well as call back
numbers requesting to speak about scheduling Wagner's deposition and needing to move to
compel the same, Indeed, Defondants have "holly ignored Plaintiffs' requests for possible
deposition dates from Wagner, choosing insteac to produce documents in that very same email
chain while refusing to even respond to Plaintiffs' requests for available dates for Wagner's
deposition,

        Plaintiffs believe that they have no other option but to involve the Court at this poinL As
such, Plaintiffs request that the Court order a pre-motion conference regarding the potential motion
to compel Defendants' deposition,




cc:    counsel of' record (via ECF)

                                                 2
